Exhibit 10.2

 

ADDENDUM TO THE ASSET PURCHASE AGREEMENT

 

THIS ADDENDUM TO THE ASSET PURCHASE AGREEMENT (the “APA”) is entered into on the
30th day of September, 2011 (the “Effective Date”), and relates to the Asset
Purchase Agreement dated October 5, 2010, as amended May 12th, 2011 and entered
into by and between CelLynx Group, Inc., a Nevada corporation (the “Seller”),
and 5BARZ INTERNATIONAL INC., a Nevada Corporation (the “Buyer”) as assigned to
the Company on December 30, 2010.  Each of the Seller and the Buyer may be
referred to individually herein as a “Party” and collectively as the “Parties.” 

 

RECITALS

 

A This Agreement provides for the acquisition by the Buyer of certain of the
assets, consisting of intellectual property (described more fully below),
currently owned by the Seller on the terms and conditions as amended and
hereafter provided.   

 

B            Buyer is desirous of purchasing the intellectual property from the
Seller.

 

C The Parties have negotiated the purchase and sale of the Intellectual
Property, discussing various terms and conditions, and desire to create an
amendment to the agreed terms of this transaction.

 

AGREEMENT

 

NOW, THEREFORE, based on the stated premises, which are incorporated herein by
reference, and for and in consideration of the mutual covenants and agreements
hereinafter set forth and the mutual benefit to the parties to be derived here
from, it is hereby agreed as follows:

 

That pursuant to article 2.1 of the agreement dated for reference the 5th day of
October 2010 as amended, and further assigned, that the payment of the unpaid
balance of $1,200,651  payable at the date hereof be made payable, pursuant to
this agreement on or before March 31, 2012.

 

IN WITNESS WHEREOF, the Seller and the Buyer have caused this Asset Purchase
Agreement to be duly executed effective as of the Effective Date. 

 

 

BUYER:

 

5BARZ INTERNATIONAL INC.,

a Nevada Corporation

 

By: /s/ Daniel Bland                                       

Name: Daniel Bland                                                        

Its: Chief Executive
Officer                                                               

  

SELLER:

 

THE CELLYNX GROUP, INC.,

a Nevada corporation

 

By: /s/ Norman W. Collins                                 

Name: Norman W, Collins                                               

Its: Chairman and Chief Executive Officer

   

 



 